Case 9:19-cr-00014-DLC Document 93 Filed 05/20/20 Page 1 of 2

FILED

IN THE UNITED STATES DISTRICT COURT — MAY 2:0 2020
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION iStick OF ancout
ifizeoula
UNITED STATES OF AMERICA,
CR 19-14-M-DLC
Plaintiff,
vs. ORDER

DANIEL BRIAN BURKE,

Defendant.

 

 

On May 14, 2020, Chief Judge Brian M. Morris issued Administrative Order
20-21, providing for the resumption of operations and reconvening of jury trials
during the COVID-19 pandemic. This trial will be the first in the Missoula
Division following the resumption of jury trials in the District of Montana. The
Order directs the Clerk of Court to take appropriate measures to minimize the risk
of exposure to jurors and other participants in the proceedings. The safety and
well-being of the jurors is of the utmost concern to the Court.

Accordingly, IT IS ORDERED that to assist in expediting the completion of
the jury’s work, and to address safety concerns, the trial jurors in attendance
throughout this proceeding shall be paid $30.00 for meals and incidentals in
accordance with the daily FY 2020 per diem rates for Montana established by the

U.S. General Services Administration. This amount represents the allotment for
-l-
Case 9:19-cr-00014-DLC Document 93 Filed 05/20/20 Page 2 of 2

breakfast and lunch and is in lieu of the Court providing light refreshments
pursuant to The Guide to Judiciary Policy, Vol. 4 § 365.60.20.

th
DATED this ZO day of May, 2020.

hu, Cwutinwn

Dana L. Christensen, District Judge
United States District Court
